Per Curiam,
As a defense to the claim of the plaintiff, the defendant relied at the trial of this case solely on an award. *497which had been made years before in his favor by a board of arbitrators selected under the rules of the Grain and Flour Exchange of Pittsburgh, to settle the dispute between him and the appellee; but that award on appeal to the general committee of the exchange, taken under its rules, was reversed, and was therefore unavailing to the defendant in this proceeding, unless the action of the general committee was vitiated by fraud. With the exclusion of the original award made in favor of the defendant, the plaintiff was entitled to a verdict under the pleadings, and that the said award was properly excluded clearly appears from the opinion of the court below denying a motion for a new trial. Nothing need be added to it. J udgment affirmed.